DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This office action is in response to an application filed on 05/13/2019. The applicant does not submit an Information Disclosure Statement. The applicant claims Domestic priority to patents with filing dates of 05/31/2016 and 01/31/2017. The applicant also claims Domestic priority to provisional application dating 06/23/2015, 02/24/2016, and 03/10/2016. The applicant does not claim Foreign priority. Claims 1- 20 are canceled. Claims 21 – 40 are to be examined.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21, 30, and 37 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claims use the abbreviation app in the preamble but do not claim in the body of the claims the app. Furthermore, the claims use the term app without using the full term. Although one skilled in the art may be aware of an application used on a mobile device. It isn’t clear how applicant is using the abbreviation. It may 
Claims 21, 30, and 37 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claims do not identify what information is collected from the sensors and how the data is used to be displayed on a display. The claims do not identify any structure with regards to app or software such as non-transitory computer-readable media that performs the operations of the data processing.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21, 30, and 37 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1, 16, and 19 of U.S. Patent No. 9,574,892. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are of a system, method, and program that identify when waste is collected by a first and second sensor and then display information to the operator of the waste collector.
Claims 21 – 40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 - 19 of U.S. Patent No. 9,778,058. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are directed to .
Claims 21 – 40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims  1- 20 of U.S. Patent No. 10,288,441. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are directed to an app that identifies when waste is collected by a waste collector and the characteristics of the waste.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 21 - 40 are rejected under 35 U.S.C. 103 as being unpatentable over Hynes US 20111/0279245 in view of .
As per claim 21, A system for providing waste management app, comprising: 
an input device onboard a service vehicle coupled to a first sensor and a second sensor, the first sensor being configured to generate a first signal associated with waste services that are performed by the service vehicle and the second sensor being configured to generate a second signal associated with characteristics of waste material inside one or more receptacles; (Hynes paragraph 0025 discloses, “In use, additional information such as pickup date field, product field 
(waste, paper recycle, class recycle, plastic recycle or the like and weight field will be added.  This information can be transmitted by wireless communication link to a central back office computer to populate the customer database.  This prior art process must be repeated at every customer household location.” and  paragraph 0045 discloses, “The container 12 includes a radio-frequency identification (RFID) tag 16 or other similar automated readable device or label, such as an RFID containing smart label, which can be read by an RFID reader 18 or the like located on the truck 14.”and paragraph 0048 discloses, “The mobile truck 14 may also include a wireless signal transmitter and receiver 34 which serves to periodically, or in batch mode, transmit information about picked up waste or recyclable materials to the central office 20.  A wireless receiver and a central processor 38 at the central office 20 receive the information transmitted.  The received information is organized and stored in a central customer database 40.” The clause does not state what the sensor are or what information is collected to identify waste material or the services provided. Also the body of the claims says nothing about an app or what and app is. ) and 
a controller in communication with a locating device onboard the service vehicle configured to generate a third signal indicative of a location of the service vehicle, wherein the controller is configured to: (Hynes paragraph 0047 discloses, “Truck 14 also preferably includes a GPS unit 28 that is utilized to help determine or confirm the location of the truck 14 and the container 12.  In operation, the GPS unit 28 may send an address signal 3 to a display 32 positioned to be read by the driver of the truck 14.  In this manner, the GPS unit 28 may alert the driver to the fact that he or she is presently at a certain address that the driver can confirm visually as well as from knowledge of the route.”)
determine completion of waste services along an assigned route based on the first signal and the third signal; (Hynes paragraph 0046 discloses, “The weight of the container 12 is provided to a central processing/data storage unit 26 located on the truck 14.  The weight of the container 12 can be adjusted either by the weighing mechanism or scale 24 or the central processing/data storage unit 26 to account for the actual weight of the empty container itself.  This adjustment can be performed by subtracting the nominal weight of a container from the measured weight of the full container.  Alternatively, the container may be weighed full and empty and a subtraction used as the weight of the waste or recyclable materials picked up.”)
determine the characteristics of waste material inside the one or more receptacles based on the second signal; (Hynes paragraph 0048 discloses, “The mobile truck 14 may also include a wireless signal transmitter and receiver 34 which serves to periodically, or in batch mode, transmit information about picked up waste or recyclable materials to the central office 20.  A wireless receiver and a central processor 38 at the central office 20 receive the information 
cause a graphical user interface (GUI) onboard the service vehicle to display a listing of waste services from the route assignment to be performed by the service vehicle and provide an indication of which waste services have been completed. (Hynes paragraph 0014 discloses, “As the waste truck lifts each bin, the RFID tag number is read.  The database on the truck can cross reference the RFID tag number with the customer household identity.  This verification information may be flashed to a driver display screen.  The waste collection information associated with the bin lift such as bin weight can be saved to the waste truck computer, additional information such as the time and the GPS co-ordinates of the truck may also be saved.”)
Hynes discloses a system, method, and program for automated tracking of waste and recyclable material. Hynes does not disclose specific characteristics of waste. Gates teaches of specific characteristics of waste. Therefore, at the time of filing it would have been obvious to one of ordinary skill in the art to incorporate the teachings of Gates et.al. into the invention of Hynes. Such incorporation is motivated by the need to ensure accurate collection of waste from the correct location. 
As per claim 22. (New) The system of claim 21, wherein the first sensor is an acoustic sensor. (Gates paragraph 0039 teaches, “The trigger event indicative of lid actuation can include 
As per claim 23, The system of claim 21, wherein the first sensor is an accelerometer. (Gates paragraph 0023 teaches, “accelerometer or gyroscope (e.g., wherein lid opening or object landing within the container will shake the monitoring system 100 mounted to the container),”)
As per claim 24, The system of claim 21, wherein the second sensor is a camera. (Gates paragraph 0018 teaches, “Examples of optical sensors include a monocular camera, stereocamera, multi-lens or multi-view camera, color camera (e.g., a RGB camera) such as a charge coupled device (CCD) or a camera including a CMOS sensor, grayscale camera, multispectral camera (narrow band or wide band), hyperspectral camera, ultraspectral camera, spectral camera, spectrometer, time of flight camera, high-, standard-, or low-dynamic range cameras, range imaging system (e.g., LIDAR system), active light system (e.g., wherein a light, such as an IR LED, is pulsed and directed at the subject and the reflectance difference measured by a sensor, such as an IR sensor), thermal sensor, infra-red imaging sensor, projected light system, full spectrum sensor, high dynamic range sensor, or any other suitable imaging system.”)
As per claim 25, The system of claim 21, wherein the second sensor is one of a group of devices, comprising an infrared (IR) sensor, RADAR sensor, and LIDAR sensor. (Gates paragraph 0018 teaches, “Examples of optical sensors include a monocular camera, stereocamera, multi-lens or multi-view camera, color camera (e.g., a RGB camera) such as a 
As per claim 26, The system of claim 21, wherein the controller is further configured to cause the GUI to display the location of the service vehicle relative to the location at which waste services are to be performed. (Hynes paragraph 0014 discloses, “As the waste truck lifts each bin, the RFID tag number is read.  The database on the truck can cross reference the RFID tag number with the customer household identity.  This verification information may be flashed to a driver display screen.  The waste collection information associated with the bin lift such as bin weight can be saved to the waste truck computer, additional information such as the time and the GPS co-ordinates of the truck may also be saved.”)
As per claim 27, The system of claim 21, wherein the characteristics of the waste material include one or more of a group comprising load profile, volume, and shape. (Hynes paragraph 0025 discloses, “In use, additional information such as pickup date field, product field (waste, paper recycle, class recycle, plastic recycle or the like and weight field will be added.  This information can be transmitted by wireless communication link to a central back office computer to populate the customer database.  This prior art process must be repeated at every customer household location.”) and (Gates paragraph 0026 teaches, “For example, the content parameter can be used to determine the waste material purity or composition, value, form factor 
As per claim 28, The system of claim 21, wherein the first sensor is configured to detect one or more of a group comprising engagement conditions, cycle completion of list arms, and cycle completion of the in-bed compactor. (Hynes paragraph 0046 discloses, “The mobile truck 14 includes a container pickup arm 22 as is well known in the industry and described, for example, in U.S.  Pat.  No. 5,470,187 incorporated herein by reference.  Coupled to the pickup arm 22 may be a weighing mechanism or scale 24 that provides the weight of the container 12 being picked up prior to the container's contents being dumped into a holding area (not shown) in the truck 14.”)
As per claim 29, The system of claim 28, wherein the first sensor is configured to detect during lifting, dumping, or shaking of the one or more receptacles. (Hynes paragraph 0046 discloses, “The mobile truck 14 includes a container pickup arm 22 as is well known in the industry and described, for example, in U.S.  Pat.  No. 5,470,187 incorporated herein by reference.  Coupled to the pickup arm 22 may be a weighing mechanism or scale 24 that provides the weight of the container 12 being picked up prior to the container's contents being dumped into a holding area (not shown) in the truck 14.”)
As per claim 30, A method for providing a waste management app, the method comprising: 

generating a third signal associated with characteristics of waste material inside one or more receptacles using a second sensor onboard the service vehicle; (Hynes paragraph 0048 discloses, “The mobile truck 14 may also include a wireless signal transmitter and receiver 34 which serves to periodically, or in batch mode, transmit information about picked up waste or recyclable materials to the central office 20.  A wireless receiver and a central processor 38 at the central office 20 receive the information transmitted.  The received information is organized and stored in a central customer database 40.”) and (Gates paragraph 0026 teaches, “The content parameter 12 is subsequently used to determine content metrics 14, which classify the contents (waste) of the respective waste container.  For example, the content parameter can be used to determine the waste material purity or composition, value, form factor composition, brand inclusion, volume, or any other suitable content characterization.”) and (Gates paragraph 0018 teaches, “Examples of optical sensors include a monocular camera, stereocamera, multi-lens or multi-view camera, color camera (e.g., a RGB camera) such as a charge coupled device (CCD) 
determining the characteristics of waste material inside the one or more receptacles based on the third signal; (Hynes paragraph 0048 discloses, “The mobile truck 14 may also include a wireless signal transmitter and receiver 34 which serves to periodically, or in batch mode, transmit information about picked up waste or recyclable materials to the central office 20.  A wireless receiver and a central processor 38 at the central office 20 receive the information transmitted.  The received information is organized and stored in a central customer database 40.”) and (Gates paragraph 0026 teaches, “The content parameter 12 is subsequently used to determine content metrics 14, which classify the contents (waste) of the respective waste container.  For example, the content parameter can be used to determine the waste material purity or composition, value, form factor composition, brand inclusion, volume, or any other suitable content characterization.”) and (Gates paragraph 0018 teaches, “Examples of optical sensors include a monocular camera, stereocamera, multi-lens or multi-view camera, color camera (e.g., a RGB camera) such as a charge coupled device (CCD) or a camera including a CMOS sensor, grayscale camera, multispectral camera (narrow band or wide band), hyperspectral camera, ultraspectral camera, spectral camera, spectrometer, time of flight camera, high-, standard-, or low-dynamic range cameras, range imaging system (e.g., LIDAR system), 
causing a graphical user interface (GUI) onboard the service vehicle to display a listing of waste services from the route assignment to be performed by the service vehicle and providing an indication of which waste services have been completed. (Hynes paragraph 0014 discloses, “As the waste truck lifts each bin, the RFID tag number is read.  The database on the truck can cross reference the RFID tag number with the customer household identity.  This verification information may be flashed to a driver display screen.  The waste collection information associated with the bin lift such as bin weight can be saved to the waste truck computer, additional information such as the time and the GPS co-ordinates of the truck may also be saved.”)
As per claim 31, The method of claim 30, further comprising determining the conditions surrounding the one or more receptacles using a fourth signal from the second sensor. (Gates paragraph 0019 teaches, “Alternatively, the content sensor 200 can measure signals from the ambient environment. Examples of content sensor-emitter pairs include LIDAR systems, time-of-flight systems, ultrasound systems, radar systems, X-ray systems, or any other suitable system.”)
As per claim 32, The method of claim 31, wherein the conditions surrounding the one or more receptacles are determined before servicing by the service vehicle. (Gates paragraph 0019 teaches, “Alternatively, the content sensor 200 can measure signals from the ambient 
As per claim 33, The method of claim 30, wherein the second sensor is a camera. (Gates paragraph 0018 teaches, “Examples of optical sensors include a monocular camera, stereocamera, multi-lens or multi-view camera, color camera (e.g., a RGB camera) such as a charge coupled device (CCD) or a camera including a CMOS sensor, grayscale camera, multispectral camera (narrow band or wide band), hyperspectral camera, ultraspectral camera, spectral camera, spectrometer, time of flight camera, high-, standard-, or low-dynamic range cameras, range imaging system (e.g., LIDAR system), active light system (e.g., wherein a light, such as an IR LED, is pulsed and directed at the subject and the reflectance difference measured by a sensor, such as an IR sensor), thermal sensor, infra-red imaging sensor, projected light system, full spectrum sensor, high dynamic range sensor, or any other suitable imaging system.”)
As per claim 34, The method of claim 30, wherein the second sensor is one of a group of devices, comprising an infrared (IR) sensor, RADAR sensor, and LIDAR sensor. (Gates paragraph 0018 teaches, “Examples of optical sensors include a monocular camera, stereocamera, multi-lens or multi-view camera, color camera (e.g., a RGB camera) such as a charge coupled device (CCD) or a camera including a CMOS sensor, grayscale camera, multispectral camera (narrow band or wide band), hyperspectral camera, ultraspectral camera, spectral camera, spectrometer, time of flight camera, high-, standard-, or low-dynamic range cameras, range imaging system (e.g., LIDAR system), active light system (e.g., wherein a light, such as an IR LED, is pulsed and directed at the subject and the reflectance difference measured by a sensor, such as an IR sensor), thermal sensor, infra-red imaging sensor, projected light system, full spectrum sensor, high dynamic range sensor, or any other suitable imaging system.”)
As per claim 35, The method of claim 30, wherein the characteristics of the waste material include one or more of a group comprising load profile, volume, and shape. (Hynes paragraph 0025 discloses, “In use, additional information such as pickup date field, product field (waste, paper recycle, class recycle, plastic recycle or the like and weight field will be added.  This information can be transmitted by wireless communication link to a central back office computer to populate the customer database.  This prior art process must be repeated at every customer household location.”) and (Gates paragraph 0026 teaches, “For example, the content parameter can be used to determine the waste material purity or composition, value, form factor composition, brand inclusion, volume, or any other suitable content characterization.” And paragraph 0028 teaches, “volume threshold level” and paragraph 0032 teaches, “The hopper 52 preferably includes a body defining a waste containment volume,” and paragraph 0042 teaches, “wherein the image can subsequently be used to determine the shape of the constituent waste objects,”)
As per claim 36, The method of claim 30, further comprising: tracking movement of the service vehicle based on the second signal; (Hynes paragraph 0047 discloses, “In this manner, the GPS unit 28 may alert the driver to the fact that he or she is presently at a certain address that the driver can confirm visually as well as from knowledge of the route.”)
making a determination that the service vehicle is approaching a particular location at which waste services are to be performed based on the tracking; (Hynes paragraph 0047 discloses, “In this manner, the GPS unit 28 may alert the driver to the fact that he or she is presently at a certain address that the driver can confirm visually as well as from knowledge of the route.”) and 

As per claim 37, A system for providing waste management app, comprising: 
a controller in communication with a first sensor, a second sensor, and a locating device, wherein the controller is configured to: (Hynes paragraph 0048 discloses, “A wireless receiver and a central processor 38 at the central office 20 receive the information transmitted.  The received information is organized and stored in a central customer database 40.”)
determine completion of waste services along an assigned route based on a first signal from the first sensor and a second signal from the locating device onboard a service vehicle, the first sensor being configured to generate the first signal associated with waste services that are performed by the service vehicle; (Hynes paragraph 0046 discloses, “The weight of the container 12 is provided to a central processing/data storage unit 26 located on the truck 14.  The weight of the container 12 can be adjusted either by the weighing mechanism or scale 24 or the central processing/data storage unit 26 to account for the actual weight of the empty container itself.  This adjustment can be performed by subtracting the nominal weight of a container from the measured weight of the full container.  Alternatively, the container may be weighed full and empty and a subtraction used as the weight of the waste or recyclable materials picked up.”)
generate a third signal associated with characteristics of waste material inside one or more receptacles using a second sensor onboard the service vehicle; (Hynes paragraph 0048 discloses, “The mobile truck 14 may also include a wireless signal transmitter and receiver 34 
determining the characteristics of waste material inside the one or more receptacles based on the third signal; (Hynes paragraph 0048 discloses, “The mobile truck 14 may also include a wireless signal transmitter and receiver 34 which serves to periodically, or in batch mode, transmit information about picked up waste or recyclable materials to the central office 20.  A wireless receiver and a central processor 38 at the central office 20 receive the information transmitted.  The received information is organized and stored in a central customer database 
causing a graphical user interface (GUI) onboard the service vehicle to display a listing of waste services from the route assignment to be performed by the service vehicle and providing an indication of which waste services have been completed. (Hynes paragraph 0014 discloses, “As the waste truck lifts each bin, the RFID tag number is read.  The database on the truck can cross reference the RFID tag number with the customer household identity.  This verification information may be flashed to a driver display screen.  The waste collection information associated with the bin lift such as bin weight can be saved to the waste truck computer, additional information such as the time and the GPS co-ordinates of the truck may also be saved.”)
As per claim 38, The system of claim 37, wherein the third signal includes a photograph. (Gates paragraph 0018 teaches, “Examples of optical sensors include a monocular camera, stereocamera, multi-lens or multi-view camera, color camera (e.g., a RGB camera) such as a charge coupled device (CCD) or a camera including a CMOS sensor, grayscale camera, multispectral camera (narrow band or wide band), hyperspectral camera, ultraspectral camera, spectral camera, spectrometer, time of flight camera, high-, standard-, or low-dynamic range cameras, range imaging system (e.g., LIDAR system), active light system (e.g., wherein a light, such as an IR LED, is pulsed and directed at the subject and the reflectance difference measured by a sensor, such as an IR sensor), thermal sensor, infra-red imaging sensor, projected light system, full spectrum sensor, high dynamic range sensor, or any other suitable imaging system.”)
As per claim 39, The system of claim 37, wherein the second sensor is a RADAR or LIDAR sensor. (Gates paragraph 0018 teaches, “Examples of optical sensors include a monocular camera, stereocamera, multi-lens or multi-view camera, color camera (e.g., a RGB camera) such as a charge coupled device (CCD) or a camera including a CMOS sensor, grayscale camera, multispectral camera (narrow band or wide band), hyperspectral camera, ultraspectral camera, spectral camera, spectrometer, time of flight camera, high-, standard-, or low-dynamic range cameras, range imaging system (e.g., LIDAR system), active light system (e.g., wherein a light, such as an IR LED, is pulsed and directed at the subject and the reflectance difference measured by a sensor, such as an IR sensor), thermal sensor, infra-red imaging sensor, projected light system, full spectrum sensor, high dynamic range sensor, or any other suitable imaging system.”)
As per claim 40, The system of claim 37, wherein the characteristics of the waste material include one or more of a group comprising load profile, volume, and shape. (Hynes 

Examiner Request
The examiner requests, in response to this office action, support must be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application. When responding to this office action, applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections. In amending in reply to a rejection of claims in an application or patent under reexamination, the applicant or patent owner must clearly point out the patentable novelty which he or she thinks the claims present in view the state of the art disclosed by the references cited or the objections made. The applicant or patent owner must also show how the amendments avoid such references or objections. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYLER D PAIGE whose telephone number is (571)270-5425.  The examiner can normally be reached on M-F 7:00am - 6:00pm (mst).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Black can be reached on 571-272-6956.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TYLER D PAIGE/Examiner, Art Unit 3661